DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 9/30/2020.
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it contains phrases which can be implied.  The abstract of the disclosure is further objected to because it should be directed to all that is new in the specification, not simply a copy of one independent claim.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1-20 recite highlighting an area of a window associated with the performance issue.    The examiner has looked to the specification and cannot find support for such a limitation.  The closest portions of the specification, found in paragraphs 0017, 0024, and 0029 of the instant application, recite “the symptom feedback harvester 230 may allow a user to select an area of a user interface, such as a particular window, in which an error has occurred”, “For example, the user may click on a window, or select around an area of the screen in which the error was detected”, and “the display depicts a prompt 410 that indicates to a user to highlight an area of the display in which the problem has occurred”.  These sections describe two different ideas.  First, simply selecting a particular window (i.e. highlight a window), or second, highlighting an area of a screen or display.  Neither of these teachings supports “highlighting an area of a window associated with the performance issue”.  As such, the specification is rejected to for failing to provide proper antecedent basis for the claimed subject matter.
As such, the specification is objected to for failing to provide proper antecedent basis for the claimed subject matter.

Claims 3, 10, and 17 recite transmitting the user input or the symptom to the third party in response to a number of observed instances of the user input satisfying a threshold.  The examiner has looked to the specification and cannot find support for such a limitation.  The specification makes only one mention of a threshold and it is with respect to unaddressed issues.  As such, the specification is objected to for failing to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 recite highlighting an area of a window associated with the performance issue.    The examiner has looked to the specification and cannot find support for such a limitation.  The closest portions of the specification, found in paragraphs 0017, 0024, and 0029 of the instant application, recite “the symptom feedback harvester 230 may allow a user to select an area of a user interface, such as a particular window, in which an error has occurred”, “For example, the user may click on a window, or select around an area of the screen in which the error was detected”, and “the display depicts a prompt 410 that indicates to a user to highlight an area of the display in which the problem has occurred”.  These sections describe two different ideas.  First, simply selecting a particular window (i.e. highlighting/clicking a window), or second, highlighting an area of a screen or display.  Neither of these teachings supports “highlighting an area of a window associated with the performance issue”.  
Claims 3, 10, and 17 recite transmitting the user input or the symptom to the third party in response to a number of observed instances of the user input satisfying a threshold.  The examiner has looked to the specification and cannot find support for such a limitation.  The specification makes only one mention of a threshold and it is with respect to unaddressed issues.  As such, the person having ordinary skill in the art would be unable to ascertain whether or not the applicants were, before the effective filing date, in possession of the invention as claimed.  Therefore, the claims are rejected for failing to meet the written description requirement of 35 USC 112(a).
  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,826,914. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are essentially anticipated by the patent claims.  The broader instant claims appear to be from the perspective of the symptom analysis server, while the patent claims appear to be from the perspective of the client.  But the claims cover the same concept and are therefore not patentable distinct.


Conclusion
Claims 1-20 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0177994 taught a system in which a user can mark an area of an advertisement using their mouse and then the system can hide that advertisement in future pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/Primary Examiner, Art Unit 2491